     Case 2:19-cv-01815-KJM-KJN Document 13 Filed 02/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY C. BONTEMPS,                               No. 2:19-cv-1815 KJM KJN P
12                      Plaintiff,
13          v.                                          FINDINGS AND RECOMMENDATIONS
14   R. GOFORTH, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On October 16, 2020, the court found

18   plaintiff accrued three strikes under 28 U.S.C. § 1915(g) prior to filing this action, and ordered

19   plaintiff to pay, within thirty days, the appropriate filing fee, and was cautioned that failure to do

20   so would result in a recommendation that this action be dismissed. Plaintiff filed an appeal,

21   which was dismissed on February 3, 2021, for plaintiff’s failure to prosecute. (ECF No. 12.)

22          The deadline for paying the court’s filing fee has now expired, and plaintiff has not paid

23   the court’s filing fee, or otherwise responded to the court’s order.

24          In accordance with the above, IT IS HEREBY RECOMMENDED that this action be

25   dismissed without prejudice.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        1
     Case 2:19-cv-01815-KJM-KJN Document 13 Filed 02/09/21 Page 2 of 2


 1   with the court and serve a copy on all parties. Such a document should be captioned “Objections

 2   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 3   objections within the specified time may waive the right to appeal the District Court’s order.

 4   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: February 9, 2021

 6

 7
     /bont1815.fpf
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
